UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6768


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRONE NOBLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:06-cr-00748-JFA-9)


Submitted: October 30, 2018                                  Decided: November 7, 2018


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Noble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Noble appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion as an unauthorized successive 28 U.S.C. § 2255 (2012) motion and dismissing for

lack of jurisdiction.   We have reviewed the record and find no reversible error.

Accordingly, we deny a certificate of appealability (COA) as unnecessary and affirm.

See United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015) (“[W]e need not issue a

COA before determining whether the district court erred in dismissing [a] purported Rule

60(b) motion as an unauthorized successive habeas petition.”). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2